                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

KRYSTAL TILLMAN,                                     CASE NO. 3:21-CV-00123

                                    Plaintiff,       JUDGE JAMES R. KNEPP, II

vs.                                                  RESPONSE TO PLAINTIFF’S
                                                     NOTICE AND CONSENT TO
FAMILY DOLLAR STORES OF OHIO,                        DISMISSAL
INC., ET AL.,

                                 Defendants.



       In response to Plaintiff’s filing captioned as “Notice of Plaintiff’s Counsel that Amount

in Controversy is Below the Amount of Seventy-Five Thousand as Per 28 U.S.C. Section

1332,” which was filed as a “Notice of Dismissal Under FRCP 41(a)(1) notice regarding

amount in dispute is below $75,000.00 filed by Krystal Tillman,” (Doc. 11) (referred to herein

as the “Doc. 11 Notice”), Defendant Family Dollar Stores of Ohio, Inc., by and through counsel,

states as follows:

       1. On March 1, 2021, Defense counsel contacted Plaintiff’s counsel to inquire whether

           Plaintiff would be willing to stipulate that the amount in controversy does not exceed

           $75,000. On the same date, in the afternoon, Plaintiff’s counsel communicated to

           Defense counsel that Plaintiff would not stipulate to damages not to exceed $75,000.

           Plaintiff’s counsel indicated that his communication was subject to protection as

           “matters of settlement discussions.” For this reason, Defendant will not attach the

           email to this filing but will provide it to the Court at the Court’s request. (No matters

           of settlement discussions are disclosed in this Response to Plaintiff’s Notice and

           Consent to Dismissal.)
2. With the filing of the Doc. 11 Notice, Plaintiff (or at least Plaintiff's counsel) has

   reversed the prior position and is now apparently willing to stipulate that the amount

   in controversy does not exceed the jurisdictional amount of $75,000.

3. With the understanding that Plaintiff’s the Doc. 11 Notice constitutes a stipulation as

   to the limitation of damages, Defendant does not object to the Court’s dismissal of

   this case.

4. To the extent Plaintiff herself has not stipulated that the amount in controversy does

   not exceed $75,000, then Defendant maintains that jurisdiction in this Court is proper

   and this Court may proceed with deciding Defendant’s Motion to Dismiss based on

   expiration of the statute of limitations.

                                               Respectfully submitted,

                                               s/ Lidia B. Ebersole
                                               Christopher E. Cotter (84021)
                                               ccotter@ralaw.com
                                               Roetzel & Andress, LPA
                                               222 South Main Street
                                               Akron, OH 44308
                                               Main: 330.376.2700
                                               Direct: 330.849.6756
                                               Facsimile: 330.376.4577

                                               And
                                               Lidia B. Ebersole (90509)
                                               lebersole@ralaw.com
                                               Roetzel & Andress, LPA
                                               One SeaGate, Suite 1700
                                               Toledo, OH 43604
                                               Telephone: 419.254.5260
                                               Facsimile: 419.242.0316

                                               ATTORNEYS FOR DEFENDANT
                                               FAMILY DOLLAR STORES OF OHIO,
                                               INC.
                                           PROOF OF SERVICE

                I hereby certify that on this 2nd day of March, 2021, a copy of the foregoing was filed
        electronically. Notice of this filing will be sent to all parties by operation of the Court’s
        electronic filing system. Parties may access this filing through the Court’s system.



                                                           s/ Lidia B. Ebersole
                                                           One of the Attorneys for Defendant Family
                                                           Dollar Stores of Ohio, Inc.




16364540 _1 134501.0034
